Title: From George Washington to John Nicholson, 23 January 1787
From: Washington, George
To: Nicholson, John



Sir,
Mount Vernon 23d Jany 1787.

Your letter of the 9th instant, together with a statement of the Finances of the State of Pennsylvania, came duly to hand. You will accept of my best thanks for your attention & politeness in transmitting to me the above Statement.
The prosperity of any part of the Union gives me a singular pleasure, & I cannot but express the satisfaction I feel at the happy situation of your Finances. I am Sir Your Most Obedt hble Servant

G: Washington

